Exhibit 10.5

EMPLOYMENT AGREEMENT

(Amended and Restated January 1, 2001)

THIS AGREEMENT, made and entered into as of this 1st day of January, 2001, by
and between Kansas City Southern Industries, Inc., a Delaware corporation
(“KCSI”) and Warren K. Erdman, an individual (“Executive”).

WHEREAS, KCSI, Kansas City Southern Lines, Inc., a Missouri corporation (“KCSL”)
and Executive have heretofore entered into an Employment Agreement, as amended
and restated as of January 1, 1999 (the “Prior Agreement”) pertaining to the
employment of Executive by KCSL; and

WHEREAS, KCSL was administratively merged into KCSI as of December 31, 2000, and
thereby ceased existence as a separate entity; and

WHEREAS, KCSI and Executive desire for KCSI to employ Executive on the terms and
conditions set forth in this Agreement, which shall supercede the Prior
Agreement, and to provide an incentive to Executive to remain in the employ of
KCSI hereafter, particularly in the event of any change in control (as herein
defined) of KCSI or The Kansas City Southern Railway Company (“Railway”),
thereby establishing and preserving continuity of management of KCSI.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between KCSI and Executive as follows:

1. Employment. KCSI hereby employs Executive as its Vice President Corporate
Affairs, to serve at the pleasure of the Board of Directors of KCSI (the “KCSI
Board”) and to have such duties, powers and responsibilities as may be
prescribed or delegated from time to time by the President or other officer to
whom Executive reports, subject to the powers vested in the KCSI Board and in
the stockholders of KCSI. Executive shall faithfully perform his duties under
this Agreement to the best of his ability and shall devote substantially all of
his working time and efforts to the business and affairs of KCSI and its
affiliates.



--------------------------------------------------------------------------------

2. Compensation.

(a) Base Compensation. KCSI shall pay Executive as compensation for his services
hereunder an annual base salary at the rate approved by the KCSI Compensation
Committee. Such rate shall not be increased prior to January 1, 2002 and shall
not be reduced except as agreed by the parties or except as part of a general
salary reduction program imposed by KCSI for non-union employees and applicable
to all officers of KCSI.

(b) Incentive Compensation. For the year 2001, Executive shall [not] be entitled
to participate in the KCSI Incentive Compensation Plan.

3. Benefits. During the period of his employment hereunder, KCSI shall provide
Executive with coverage under such benefit plans and programs as are made
generally available to similarly situated employees of KCSI, provided (a) KCSI
shall have no obligation with respect to any plan or program if Executive is not
eligible for coverage thereunder, and (b) Executive acknowledges that stock
options and other stock and equity participation awards are granted in the
discretion of the KCSI Board or the Compensation Committee of the KCSI Board and
that Executive has no right to receive stock options or other equity
participation awards or any particular number or level of stock options or other
awards. In determining contributions, coverage and benefits under any disability
insurance policy and under any cash compensation- based plan provided to
Executive by KCSI, it shall be assumed that the value of Executive’s annual
compensation, pursuant to this Agreement, is 145% of Executive’s annual base
salary. Executive acknowledges that all rights and benefits under benefit plans
and programs shall be governed by the official text of each plan or program and
not by any summary or description

 

2



--------------------------------------------------------------------------------

thereof or any provision of this Agreement (except to the extent that this
Agreement expressly modifies such benefit plans or programs) and that neither
KCSI nor Railway is under any obligation to continue in effect or to fund any
such plan or program, except as provided in Paragraph 7 hereof.

4. Termination.

(a) Termination by Executive. Executive may terminate this Agreement and his
employment hereunder by at least thirty (30) days advance written notice to
KCSI, except that in the event of any material breach of this Agreement by KCSI,
Executive may terminate this Agreement and his employment hereunder immediately
upon notice to KCSI.

(b) Death or Disability. This Agreement and Executive’s employment hereunder
shall terminate automatically on the death or disability of Executive, except to
the extent employment is continued under KCSI’s disability plan. For purposes of
this Agreement, Executive shall be deemed to be disabled if he qualifies for
disability benefits under KCSI’s long-term disability plan.

(c) Termination by KCSI For Cause. KCSI may terminate this Agreement and
Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement (except for Paragraph 7), termination “for cause”
shall mean termination based upon any one or more of the following:

(i) Any material breach of this Agreement by Executive;

(ii) Executive’s dishonesty involving KCSI, Railway or any subsidiary of KCSI or
Railway;

(iii) Gross negligence or willful misconduct in the performance of Executive’s
duties as determined in good faith by the KCSI Board;

 

3



--------------------------------------------------------------------------------

(iv) Willful failure by Executive to follow reasonable instructions of the
President or other officer to whom Executive reports;

(v) Executive’s fraud or criminal activity; or

(vi) Embezzlement or misappropriation by Executive.

(d) Termination by KCSI Other Than For Cause.

(i) KCSI may terminate this Agreement and Executive’s employment other than for
cause immediately upon notice to Executive, and in such event, KCSI shall
provide severance benefits to Executive in accordance with Paragraph 4(d)(ii)
below.

(ii) Unless the provisions of Paragraph 7 of this Agreement are applicable, if
Executive’s employment is terminated under Paragraph 4(d)(i), KCSI shall
continue, for a period of one (1) year following such termination, (a) to pay to
Executive as severance pay a monthly amount equal to one-twelfth (1/12th) of the
annual base salary referenced in Paragraph 2(a) above, at the rate in effect
immediately prior to termination, and, (b) to reimburse Executive for the cost
(including state and federal income taxes payable with respect to this
reimbursement) of continuing the health insurance coverage provided pursuant to
this Agreement or obtaining health insurance coverage comparable to the health
insurance provided pursuant to this Agreement, and obtaining coverage comparable
to the life insurance provided pursuant to this Agreement, unless Executive is
provided comparable health or life insurance coverage in connection with other
employment. The foregoing obligations of KCSI shall continue until the end of
such one (1) year period notwithstanding the death or disability of Executive
during said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue). In the year in
which termination of employment

 

4



--------------------------------------------------------------------------------

occurs, Executive shall be eligible to receive benefits under the KCSI Incentive
Compensation Plan and any Executive Plan in which Executive participates (the
“Executive Plan”) (if such Plans then are in existence and Executive was
entitled to participate immediately prior to termination) in accordance with the
provisions of such plans then applicable, and severance pay received in such
year shall be taken into account for the purpose of determining benefits, if
any, under the KCSI Incentive Compensation Plan but not under the Executive
Plan. After the year in which termination occurs, Executive shall not be
entitled to accrue or receive benefits under the KCSI Incentive Compensation
Plan or the Executive Plan with respect to the severance pay provided herein,
notwithstanding that benefits under such plan then are still generally available
to executive employees of KCSI. After termination of employment, Executive shall
not be entitled to accrue or receive benefits under any other employee benefit
plan or program, except that Executive shall be entitled to participate in the
KCSI Employee Stock Ownership Plan and the KCSI 401(k) and Profit Sharing Plan
(if KCSI employees then still participate in such plans) in the year of
termination of employment only if Executive meets all requirements of such plans
for participation in such year.

5. Non-Disclosure. During the term of this Agreement and at all times after any
termination of this Agreement, Executive shall not, either directly or
indirectly, use or disclose any KCSI trade secret, except to the extent
necessary for Executive to perform his duties for KCSI while an employee. For
purposes of this Agreement, the term “KCSI trade secret” shall mean any
information regarding the business or activities of KCSI or any subsidiary or
affiliate, including any formula, pattern, compilation, program, device, method,
technique, process, customer list, technical information or other confidential
or proprietary information, that

 

5



--------------------------------------------------------------------------------

(a) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and
(b) is the subject of efforts of KCSI or its subsidiary or affiliate that are
reasonable under the circumstance to maintain its secrecy. In the event of any
breach of this Paragraph 5 by Executive, KCSI shall be entitled to terminate any
and all remaining severance benefits under Paragraph 4(d)(ii) and shall be
entitled to pursue such other legal arid equitable remedies as may be available.

6. Duties Upon Termination; Survival.

(a) Duties. Upon termination of this Agreement by KCSI or Executive for any
reason, Executive shall immediately return to KCSI all KCSI trade secrets which
exist in tangible form and shall sign such written resignations from all
positions as an officer, director or member of any committee or board of KCSI
and all direct and indirect subsidiaries and affiliates of KCSI as may be
requested by KCSI and shall sign such other documents and papers relating to
Executive’s employment, benefits and benefit plans as KCSI may reasonably
request.

(b) Survival. The provisions of Paragraphs 5, 6(a) and 7 of this Agreement shall
survive any termination of this Agreement by KCSI or Executive, and the
provisions of Paragraph 4(d)(ii) shall survive any termination of this Agreement
by KCSI under Paragraph 4(d)(i).

7. Continuation of Employment Upon Change in Control.

(a) Continuation of Employment. Subject to the terms and conditions of this
Paragraph 7, in the event of a Change in Control (as defined in Paragraph 7(d))
at any time during the term of this Agreement, Executive agrees to remain in the
employ of KCSI for a period of three years (the “Three-Year Period”) from the
date of such Change in Control (the

 

6



--------------------------------------------------------------------------------

“Control Change Date”). KCSI agrees to continue to employ Executive for the
Three-Year Period. During the Three-Year Period, (i) the Executive’s position
(including offices, titles, reporting requirements and responsibilities),
authority and duties shall be at least commensurate in all material respects
with the most significant of those held, exercised and assigned at any time
during the 12 month period immediately before the Control Change Date and
(ii) the Executive’s services shall be performed at the location where Executive
was employed immediately before the Control Change Date or at any other location
less than 40 miles from such former location. During the Three-Year Period, KCSI
shall continue to pay to Executive an annual base salary on the same basis and
at the same intervals as in effect prior to the Control Change Date at a rate
not less than 12 times the highest monthly base salary paid or payable to the
Executive by KCSI in respect of the 12-month period immediately before the
Control Change Date.

(b) Benefits. During the Three-Year Period, Executive shall be entitled to
participate, on the basis of his executive position, in each of the following
KCSI or Railway plans (together, the “Specified Benefits”) in existence, and in
accordance with the terms thereof, at the Control Change Date:

(i) any benefit plan, and trust fund associated therewith, related to (a) life,
health, dental, disability, accidental death and dismemberment insurance or
accrued but unpaid vacation time, (b) profit sharing, thrift or deferred savings
(including deferred compensation, such as under Sec. 401(k) plans),
(c) retirement or pension benefits, (d) ERISA excess benefits and similar plans
and (e) tax favored employee stock ownership (such as under ESOP, and Employee
Stock Purchase programs); and

(ii) any other benefit plans hereafter made generally available to executives of
Executive’s level or to the employees of KCSI generally.

 

7



--------------------------------------------------------------------------------

In addition, KCSI shall use its best efforts to cause all outstanding options
held by Executive under any stock option plan of KCSI or its affiliates to
become immediately exercisable on the Control Change Date and to the extent that
such options are not vested and are subsequently forfeited, the Executive shall
receive a lump-sum cash payment within 5 days after the options are forfeited
equal to the difference between the fair market value of the shares of stock
subject to the non-vested, forfeited options determined as of the date such
options are forfeited and the exercise price for such options. During the
Three-Year Period Executive shall be entitled to participate, on the basis of
his executive position, in any incentive compensation plan of KCSI or Railway in
accordance with the terms thereof at the Control Change Date; provided that if
under KCSI or Railway programs or Executive’s Employment Agreement in existence
immediately prior to the Control Change Date, there are written limitations on
participation for a designated time period in any incentive compensation plan,
such limitations shall continue after the Control Change Date to the extent so
provided for prior to the Control Change Date.

If the amount of contributions or benefits with respect to the Specified
Benefits or any incentive compensation is determined on a discretionary basis
under the terms of the Specified Benefits or any incentive compensation plan
immediately prior to the Control Change Date, the amount of such contributions
or benefits during the Three-Year Period for each of the Specified Benefits
shall not be less than the average annual contributions or benefits for each
Specified Benefit for the three plan years ending prior to the Control Change
Date and, in the case of any incentive compensation plan, the amount of the
incentive compensation during the Three-Year Period shall not be less than 75%
of the maximum that could have been paid to the Executive under the terms of the
incentive compensation plan.

 

8



--------------------------------------------------------------------------------

(c) Payment. With respect to any plan or agreement under which Executive would
be entitled at the Control Change Date to receive Specified Benefits or
incentive compensation as a general obligation of KCSI which has not been
separately funded (including specifically, but not limited to, those referred to
under Paragraph 7(b)(i)(d) above), Executive shall receive within five (5) days
after such date full payment in cash (discounted to the then present value on
the basis of a rate of seven percent (7%) per annum) of all amounts to which he
is then entitled thereunder.

(d) Change in Control. Except as provided in the last sentence of this Paragraph
7(d), for purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if:

(i) for any reason at any time less than seventy-five percent (75%) of the
members of the KCSI Board shall be individuals who fall into any of the
following categories: (a) individuals who were members of the KCSI Board on the
date of the Agreement; or (b) individuals whose election, or nomination for
election by KCSI’s stockholders, was approved by a vote of at least seventy-five
percent (75%) of the members of the KCSI Board then still in office who were
members of the KCSI Board on the date of the Agreement; or (c) individuals whose
election, or nomination for election, by KCSI’s stockholders, was approved by a
vote of at least seventy-five percent (75%) of the members of the KCSI Board
then still in office who were elected in the manner described in (a) or
(b) above, or

(ii) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than KCSI shall have
become after September 18, 1997, according to a public announcement or filing,
the

 

9



--------------------------------------------------------------------------------

“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of KCSI or Railway representing thirty percent
(30%) (or, with respect to Paragraph 7(c) hereof, 40%) or more (calculated in
accordance with Rule 13d- 3) of the combined voting power of KCSI’s or Railway’s
then outstanding voting securities; or

(iii) the stockholders of KCSI or Railway shall have approved a merger,
consolidation or dissolution of KCSI or Railway or a sale, lease, exchange or
disposition of all or substantially all of KCSI’s or Railway’s assets, if
persons who were the beneficial owners of the combined voting power of KCSI’s or
Railway’s voting securities immediately before any such merger, consolidation,
dissolution, sale, lease, exchange or disposition do not immediately thereafter,
beneficially own, directly or indirectly, in substantially the same proportions,
more than 60% of the combined voting power of any corporation or other entity
resulting from any such transaction.

(e) Termination After Control Change Date. Notwithstanding any other provision
of this Paragraph 7, at any time after the Control Change Date, KCSI may
terminate the employment of Executive (the “Termination”), but unless such
Termination is for Cause as defined in subparagraph (g) or for disability,
within five (5) days of the Termination KCSI shall pay to Executive his full
base salary through the Termination, to the extent not theretofore paid, plus a
lump sum amount (the “Special Severance Payment”) equal to the product
(discounted to the then present value on the basis of a rate of seven percent
(7%) per annum) of (i) 160% of his annual base salary specified in Paragraph
7(a) multiplied by (ii) Two; and Specified Benefits (excluding any incentive
compensation) to which Executive was entitled immediately prior to Termination
shall continue until the end of the 3-year period (“Benefits Period”) beginning
on

 

10



--------------------------------------------------------------------------------

the date of Termination. If any plan pursuant to which Specified Benefits are
provided immediately prior to Termination would not permit continued
participation by Executive after Termination, then KCSI shall pay to Executive
within five (5) days after Termination a lump sum payment equal to the amount of
Specified Benefits Executive would have received under such plan if Executive
had been fully vested in the average annual contributions or benefits in effect
for the three plan years ending prior to the Control Change Date (regardless of
any limitations based on the earnings or performance of KCSI or Railway) and a
continuing participant in such plan to the end of the Benefits Period. Following
the end of the Benefits Period, KCSI shall continue to provide to the Executive
and the Executive’s family the following benefits (“Post-Period Benefits”):
(1) prior to the Executive’s attainment of age sixty (60), health, prescription
and dental benefits equivalent to those then applicable to active peer
executives of KCSI) and their families, as the same may be modified from time to
time, and (2) following the Executive’s attainment of age sixty (60) (and
without regard to the Executive’s period of service with KCSI) health and
prescription benefits equivalent to those then applicable to retired peer
executives of KCSI and their families, as the same may be modified from time to
time. The cost to the Executive of such Post-Period Benefits shall not exceed
the cost of such benefits to active or retired (as applicable) peer executives,
as the same may be modified from time to time. Notwithstanding the preceding two
sentences of this Paragraph 7(e), if the Executive is covered under any health,
prescription or dental plan provided by a subsequent employer, then the
corresponding type of plan coverage (i.e., health, prescription or dental),
required to be provided as Post-Period Benefits under this Paragraph 7(e) shall
cease. The Executive’s rights under this Paragraph 7(e) shall be in addition to,
and not in lieu of, any post- termination continuation coverage or conversion
rights the Executive may have pursuant to

 

11



--------------------------------------------------------------------------------

applicable law, including without limitation continuation coverage required by
Section 4980 of the Code. Nothing in this Paragraph 7(e) shall be deemed to
limit in any manner the reserved right of KCSI, in its sole and absolute
discretion, to at any time amend, modify or terminate health, prescription or
dental benefits for active or retired employees generally.

(f) Resignation After Control Change Date. In the event of a Change in Control
as defined in Paragraph 7(d), thereafter, upon good reason (as defined below),
Executive may, at any time during the 3-year period following the Change in
Control, in his sole discretion, on not less than thirty (30) days’ written
notice (the “Notice of Resignation”) to the Secretary of KCSI and effective at
the end of such notice period, resign his employment with KCSI (the
“Resignation”). Within five (5) days of such a Resignation, KCSI shall pay to
Executive his full base salary through the effective date of such Resignation,
to the extent not theretofore paid, plus a lump sum amount equal to the Special
Severance Payment (computed as provided in the first sentence of Paragraph 7(e),
except that for purposes of such computation all references to “Termination”
shall be deemed to be references to “Resignation”). Upon Resignation of
Executive, Specified Benefits to which Executive was entitled immediately prior
to Resignation shall continue on the same terms and conditions as provided in
Paragraph 7(e) in the case of Termination (including equivalent payments
provided for therein), and Post-Period Benefits shall be provided on the same
terms and conditions as provided in Paragraph 7(e) in the case of Termination.
For purposes of this Agreement, “good reason” means any of the following:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including offices, titles, reporting requirements
or responsibilities), authority or duties as contemplated by Section 7(a)(i), or
any other action by KCSI which results in a diminution or other material adverse
change in such position, authority or duties;

 

12



--------------------------------------------------------------------------------

(ii) any failure by KCSI to comply with any of the provisions of Paragraph 7;

(iii) KCSI’s requiring the Executive to be based at any office or location other
than the location described in Section 7(a)(ii);

(iv) any other material adverse change to the terms and conditions of the
Executive’s employment; or

(v) any purported termination by KCSI of the Executive’s employment other than
as expressly permitted by this Agreement (any such purported termination shall
not be effective for any other purpose under this Agreement).

A passage of time prior to delivery of the Notice of Resignation or a failure by
the Executive to include in the Notice of Resignation any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive under this Agreement or preclude the Executive from asserting such
fact or circumstance in enforcing rights under this Agreement.

(g) Termination for Cause After Control Change Date. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date,
Executive may be terminated by KCSI “for cause.” Cause means commission by the
Executive of any felony or willful breach of duty by the Executive in the course
of the Executive’s employment; except that Cause shall not mean:

(i) bad judgment or negligence;

 

13



--------------------------------------------------------------------------------

(ii) any act or omission believed by the Executive in good faith to have been in
or not opposed to the interest of KCSI (without intent of the Executive to gain,
directly or indirectly, a profit to which the Executive was not legally
entitled);

(iii) any act or omission with respect to which a determination could properly
have been made by the KCSI Board that the Executive met the applicable standard
of conduct for indemnification or reimbursement under KCSI’s by-laws, any
applicable indemnification agreement, or applicable law, in each case in effect
at the time of such act or omission; or

(iv) any act or omission with respect to which Notice of Termination of the
Executive is given more than 12 months after the earliest date on which any
member of the KCSI Board, not a party to the act or omission, knew or should
have known of such act or omission.

Any Termination of the Executive’s employment by KCSI for Cause shall be
communicated to the Executive by Notice of Termination.

(h) Gross-up for Certain Taxes. If it is determined (by the reasonable
computation of KCSI’s independent auditors, which determinations shall be
certified to by such auditors and set forth in a written certificate
(“Certificate”) delivered to the Executive) that any benefit received or deemed
received by the Executive from KCSI or Railway pursuant to this Agreement or
otherwise (collectively, the “Payments”) is or will become subject to any excise
tax under Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law (such excise tax and all such similar
taxes collectively, “Excise Taxes”), then KCSI shall, immediately after such
determination, pay the Executive an amount (the “Gross-up Payment”) equal to the
product of:

(i) the amount of such Excise Taxes; multiplied by

 

14



--------------------------------------------------------------------------------

(ii) the Gross-up Multiple (as defined in Paragraph 7(k)).

The Gross-up Payment is intended to compensate the Executive for the Excise
Taxes and any federal, state, local or other income or excise taxes or other
taxes payable by the Executive with respect to the Gross-up Payment.

KCSI shall cause the preparation and delivery to the Executive of a Certificate
upon request at any time. KCSI shall, in addition to complying with this
Paragraph 7(h), cause all determinations and certifications under Paragraphs
7(h)-(o) to be made as soon as reasonably possible and in adequate time to
permit the Executive to prepare and file the Executive’s individual tax returns
on a timely basis.

(i) Determination by the Executive.

(i) If KCSI shall fail (a) to deliver a Certificate to the Executive or (b) to
pay to the Executive the amount of the Gross-up Payment, if any, within 14 days
after receipt from the Executive of a written request for a Certificate, or if
at any time following receipt of a Certificate the Executive disputes the amount
of the Gross-up Payment set forth therein, the Executive may elect to demand the
payment of the amount which the Executive, in accordance with an opinion of
counsel to the Executive (“Executive Counsel Opinion”), determines to be the
Gross-up Payment. Any such demand by the Executive shall be made by delivery to
KCSI of a written notice which specifies the Gross-up Payment determined by the
Executive and an Executive Counsel Opinion regarding such Gross-up Payment (such
written notice and opinion collectively, the “Executive’s Determination”).
Within 14 days after delivery of the Executive’s Determination to KCSI, KCSI
shall either (a) pay the Executive the Gross-up Payment

 

15



--------------------------------------------------------------------------------

set forth in the Executive’s Determination (less the portion of such amount, if
any, previously paid to the Executive by KCSI) or (b) deliver to the Executive a
Certificate specifying the Gross-up Payment determined by KCSI’s independent
auditors, together with an opinion of KCSI’s counsel (“KCSI Counsel Opinion”),
and pay the Executive the Gross-up Payment specified in such Certificate. If for
any reason KCSI fails to comply with clause (b) of the preceding sentence, the
Gross-up Payment specified in the Executive’s Determination shall be controlling
for all purposes.

(ii) If the Executive does not make a request for, and KCSI does not deliver to
the Executive, a Certificate, KCSI shall, for purposes of Paragraph 7(j), be
deemed to have determined that no Gross-up Payment is due.

(j) Additional Gross-up Amounts. If, despite the initial conclusion of KCSI
and/or the Executive that certain Payments are neither subject to Excise Taxes
nor to be counted in determining whether other Payments are subject to Excise
Taxes (any such item, a “Non-Parachute Item”), it is later determined (pursuant
to subsequently-enacted provisions of the Code, final regulations or published
rulings of the IRS, final IRS determination or judgment of a court of competent
jurisdiction or KCSI’s independent auditors) that any of the Non-Parachute Items
are subject to Excise Taxes, or are to be counted in determining whether any
Payments are subject to Excise Taxes, with the result that the amount of Excise
Taxes payable by the Executive is greater than the amount determined by KCSI or
the Executive pursuant to Paragraph 7(h) or Paragraph 7(i), as applicable, then
KCSI shall pay the Executive an amount (which shall also be deemed a Gross-up
Payment) equal to the product of:

(i) the sum of (a) such additional Excise Taxes and (b) any interest, fines,
penalties, expenses or other costs incurred by the Executive as a result of
having taken a position in accordance with a determination made pursuant to
Paragraph 7(h); multiplied by

 

16



--------------------------------------------------------------------------------

(ii) the Gross-up Multiple.

(k) Gross-up Multiple. The Gross-up Multiple shall equal a fraction, the
numerator of which is one (1.0), and the denominator of which is one (1.0) minus
the sum, expressed as a decimal fraction, of the rates of all federal, state,
local and other income and other taxes and any Excise Taxes applicable to the
Gross-up Payment; provided that, if such sum exceeds 0.8, it shall be deemed
equal to 0.8 for purposes of this computation. (If different rates of tax are
applicable to various portions of a Gross-up Payment, the weighted average of
such rates shall be used.)

(l) Opinion of Counsel. “Executive Counsel Opinion” means a legal opinion of
nationally recognized executive compensation counsel that there is a reasonable
basis to support a conclusion that the Gross-up Payment determined by the
Executive has been calculated in accord with this Paragraph 7 and applicable
law. “Company Counsel Opinion” means a legal opinion of nationally recognized
executive compensation counsel that (i) there is a reasonable basis to support a
conclusion that the Gross-up Payment set forth in the Certificate of KCSI’s
independent auditors has been calculated in accord with this Paragraph 7 and
applicable law, and (ii) there is no reasonable basis for the calculation of the
Gross-up Payment determined by the Executive.

(m) Amount Increased or Contested. The Executive shall notify KCSI in writing of
any claim by the IRS or other taxing authority that, if successful, would
require the payment by KCSI of a Gross-up Payment. Such notice shall include the
nature of such claim and the date on which such claim is due to be paid. The
Executive shall give such notice as soon as

 

17



--------------------------------------------------------------------------------

practicable, but no later than 10 business days, after the Executive first
obtains actual knowledge of such claim; provided, however, that any failure to
give or delay in giving such notice shall affect KCSI’s obligations under this
Paragraph 7 only if and to the extent that such failure results in actual
prejudice to KCSI. The Executive shall not pay such claim less than 30 days
after the Executive gives such notice to KCSI (or, if sooner, the date on which
payment of such claim is due). If KCSI notifies the Executive in writing before
the expiration of such period that it desires to contest such claim, the
Executive shall:

(i) give KCSI any information that it reasonably requests relating to such
claim;

(ii) take such action in connection with contesting such claim as KCSI
reasonably requests in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by KCSI;

(iii) cooperate with KCSI in good faith to contest such claim; and

(iv) permit KCSI to participate in any proceedings relating to such claim;
provided, however, that KCSI shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including related interest and
penalties, imposed as a result of such representation and payment of costs and
expenses. Without limiting the foregoing, KCSI shall control all proceedings in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option,

 

18



--------------------------------------------------------------------------------

either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner. The Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as KCSI shall
determine; provided, however, that if KCSI directs the Executive to pay such
claim and sue for a refund, KCSI shall advance the amount of such payment to the
Executive, on an interest-free basis and shall indemnify the Executive, on an
after-tax basis, for any Excise Tax or income tax, including related interest or
penalties, imposed with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. The KCSI’s control
of the contest shall be limited to issues with respect to which a Gross-up
Payment would be payable. The Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the IRS or other taxing authority.

(n) Refunds. If, after the receipt by the Executive of an amount advanced by
KCSI pursuant to Paragraph 7(m), the Executive receives any refund with respect
to such claim, the Executive shall (subject to KCSI’s complying with the
requirements of Paragraph 7(m)) promptly pay KCSI the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by KCSI
pursuant to Paragraph 7(m), a determination is made that the Executive shall not
be entitled to a full refund with respect to such claim and KCSI does not notify
the Executive in writing of its intent to contest such determination before the
expiration of 30 days after such determination, then the applicable part of such
advance shall be forgiven and shall not be

 

19



--------------------------------------------------------------------------------

required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-up Payment required to be paid. Any contest of a
denial of refund shall be controlled by Paragraph 7(m).

(o) Expenses. If any dispute should arise under this Agreement after the Control
Change Date involving an effort by Executive to protect, enforce or secure
rights or benefits claimed by Executive hereunder, KCSI shall pay (promptly upon
demand by Executive accompanied by reasonable evidence of incurrence) all
reasonable expenses (including attorneys’ fees) incurred by Executive in
connection with such dispute, without regard to whether Executive prevails in
such dispute except that Executive shall repay KCSI any amounts so received if a
court having jurisdiction shall make a final, nonappealable determination that
Executive acted frivolously or in bad faith by such dispute. To assure Executive
that adequate funds will be made available to discharge KCSI’s obligations set
forth in the preceding sentence, KCSI has established a trust and upon the
occurrence of a Change in Control shall promptly deliver to the trustee of such
trust to hold in accordance with the terms and conditions thereof that sum which
the KCSI Board shall have determined is reasonably sufficient for such purpose.

(p) Prevailing Provisions. On and after the Control Change Date, the provisions
of this Paragraph 7 shall control and take precedence over any other provisions
of this Agreement which are in conflict with or address the same or a similar
subject matter as the provisions of this Paragraph 7.

8. Mitigation and Other Employment. After a termination of Executive’s
employment pursuant to Paragraph 4(d)(i) or a Change in Control as defined in
Paragraph 7(d), Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and except as otherwise specifically

 

20



--------------------------------------------------------------------------------

provided in Paragraph 4(d)(ii) with respect to health and life insurance and in
Paragraph 7(e) with respect to health, prescription and dental benefits, no such
other employment, if obtained, or compensation or benefits payable in connection
therewith shall reduce any amounts or benefits to which Executive is entitled
hereunder. Such amounts or benefits payable to Executive under this Agreement
shall not be treated as damages but as severance compensation to which Executive
is entitled because Executive’s employment has been terminated.

9. Notice. Notices and all other communications to either party pursuant to this
Agreement shall be in writing and shall be deemed to have been given when
personally delivered, delivered by facsimile or deposited in the United States
mail by certified or registered mail, postage prepaid, addressed, in the case of
KCSI, to KCSI at 114 West 11th Street, Kansas City, Missouri 64105, Attention:
Secretary, or, in the case of the Executive, to him at 1015 Arno, Kansas City,
Missouri, 64113, or to such other address as a party shall designate by notice
to the other party.

10. Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is agreed
to in writing signed by Executive and the President of KCSI. No waiver by any
party hereto at any time of any breach by another party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.

11. Successors in Interest. The rights and obligations of KCSI under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of KCSI, regardless of the
manner in which such successors or assigns shall succeed to the interest of KCSI
hereunder, and this Agreement shall not be terminated by

 

21



--------------------------------------------------------------------------------

the voluntary or involuntary dissolution of KCSI or by any merger or
consolidation or acquisition involving KCSI, or upon any transfer of all or
substantially all of KCSI’s assets, or terminated otherwise than in accordance
with its terms. In the event of any such merger or consolidation or transfer of
assets, the provisions of this Agreement shall be binding upon and shall inure
to the benefit of the surviving corporation or the corporation or other person
to which such assets shall be transferred. Neither this Agreement nor any of the
payments or benefits hereunder may be pledged, assigned or transferred by
Executive either in whole or in part in any manner, without the prior written
consent of KCSI.

12. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

13. Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.

14. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and terminates and supersedes
all other prior agreements and understandings (including, without limitation,
the Prior Agreement), both written and oral, between the parties with respect to
the terms of Executive’s employment or severance arrangements.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement as of the 1st day of January, 2001.

 

KANSAS CITY SOUTHERN INDUSTRIES, INC. By  

/s/ Michael R. Haverty

        Michael R. Haverty, President & CEO EXECUTIVE

/s/ Warren K. Erdman

        Warren K. Erdman

 

23